Title: To Benjamin Franklin from Andrew Limozin, 21 November 1781
From: Limozin, Andrew
To: Franklin, Benjamin


Most Honoured Sir!
Havre de Grace the 21rst November 1781.
I did my Self the Honour to write to your Excellence the 10th of this Month about the american Captn John Lander & his first Lieftenant called Wilcocks likewise Subject of the thirteen United States of America both being confind here by the order of the General Commissary of the Navy in this Port, without having given them the least Notice of the reason that they are confind for. These two unfortunate officers send almost every day to my house to Know when they are to be releasd, & what they have done. They are claiming for my assistance & for Comfort; the Commissary hinders me from giving them the least altho I have received orders from their owners of Dunkirk to help them as much as it lays in my power.
The Silence of your Excellence gives them room to think that I have refus’d them my protection; in which case they are very much mistaken. For nobody in the whole World is more inclind than I am to serve the Lawfull Subjects of the United States of America.
The Silence of your Excellence makes me afraid that my Letter did not reach you. I beg leave of your Excellence to give me leave to repeat my beseech in the behalf of these two unfortunate Americans, who are thought perhaps guilty because being not masters of the French Tongue they can’t Speak for their justification. Give me leave likewise as a Sincere & most Warm well wisher to the American Cause to congratulate your Excellence about the good News arriv at Brest from America by the French Frigat the Surveillante, of which I have an exact acct.

I am with the Highest regard of your Excellence The most obedt & Humble Servant
Andw Limozin
His Excellence Dr. Ben: Franklin Passy.
 
Notation: Limozin 21 Nov. 1781.
